El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La parte demandante recurrente se compone de un grupo de cincuenta y siete (57) empleados de carrera del Municipio de Aguadilla que el Alcalde Carlos Méndez Mar-tínez cesanteó. Dichos empleados recibieron las cartas de despido entre el 3 y el 9 de julio de 1997.
El 31 de julio del mismo año, los empleados cesanteados apelaron ante la Junta de Apelaciones del Sistema de Ad-ministración de Personal (en adelante JASAP). Alegaron que, teniendo más antigüedad en sus empleos que otros que permanecieron en sus puestos, fueron objeto de des-pido indebido, en violación al debido proceso de ley; que tenían derechos adquiridos como empleados públicos y, en vista a ello, solicitaron de JASAP que declarase ilegales y nulas las cesantías y ordenara su reinstalación a sus anti-guos puestos. El Municipio, en su "contestación”, alegó que los empleados fueron cesanteados legalmente ya que éstos tuvieron que ser terminados en sus empleos conforme un “plan de cesantía” aprobado por razón del cierre de unos centros de diagnósticos.
El 10 de junio de 1998, los mencionados ex empleados del Municipio radicaron demanda, por daños y perjuicios, contra el Municipio ante el Tribunal de Primera Instancia, Sala Superior de Aguadilla. En la demanda, hicieron bási-camente las mismas alegaciones que habían hecho en el recurso de apelación ante JASAP,(1) añadiendo que, debido a lo alegado, el Municipio les causó daños, sufrimientos y angustias mentales, los cuales valoraron en cincuenta mil dólares ($50,000) por cada demandante.
El 3 de julio de 1998, los empleados cesanteados solici-taron de JASAP que, en pro de la economía procesal, les permitiera desistir, sin perjuicio, de la reclamación incoada *795ante dicha agencia, ello, con el propósito de evitar que dos (2) foros considerasen la misma reclamación. El Municipio se opuso a dicha solicitud señalando que el Reglamento Procesal de JASAP establece que todo desistimiento de una acción es con perjuicio.
JASAP le concedió cinco (5) días laborables a los enton-ces apelantes para que informaran ante qué foro interesa-ban continuar litigando su reclamación. En la orden que a esos efectos emitiera la referida agencia, se hizo constar, en lo pertinente, que:
Por tanto, se le concede a la parte apelante un término de cinco (5) días laborables contados a partir del archivo en autos de la presente Orden para la Secretaría de JASAP, para que decida, en qu[é] Foro desea continuar litigando. No puede la parte apelante litigar los mismos hechos ante dos (2) Foros dis-tintos simultáneamente. Dicha situación, además, de una p[é]rdida de recursos podría dar lugar, a decisiones contradic-torias, entre ambos Foros. Así mismo, una determinación del Tribunal de Primera Instancia, Sala Superior, sobre los mismos hechos en controversia, constituiría cosa juzgada para JASAP. Exhibit 12, pág. 63.
Los empleados cesanteados informaron que interesaban continuar litigando su causa de acción ante el foro judicial. Mediante Resolución de 14 de agosto de 1998, JASAP ar-chivó con perjuicio la apelación instada ante dicha agencia.
El 14 de diciembre de 1998, el Municipio solicitó del tribunal la desestimación de la demanda arguyendo que el tribunal carecía de jurisdicción para entender en la contro-versia ya que la parte demandante no le había notificado su reclamo por daños al alcalde, dentro de los noventa (90) días siguientes a la fecha en que conocieron de la causa de acción, así como que éstos no habían agotado los remedios administrativos.
Luego de escuchar la posición de las partes, el Tribunal de Primera Instancia desestimó la acción mediante Senten-cia de 14 de octubre de 1999. En la misma, el tribunal determinó que los demandantes habían incumplido con el *796requisito de notificar su reclamación al alcalde y de agotar los remedios administrativos; posteriormente, el foro de instancia denegó una moción sobre determinaciones de he-chos adicionales que, a tenor con la Regla 43.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, había presentado la parte demandante.
El 29 de diciembre de 1999, los demandantes apelaron ante el Tribunal de Circuito de Apelaciones señalando que el tribunal de instancia había errado: (1) al determinar que la parte demandante no notificó al Municipio de la acción de daños, y (2) al resolver que la parte demandante venía obligada a agotar la vía administrativa. El Municipio se opuso al recurso presentado.
Mediante resolución emitida el 14 de marzo de 2000, el Tribunal de Circuito de Apelaciones confirmó la sentencia apelada al determinar que la parte apelante incumplió con el requisito jurisdiccional de notificar al alcalde de su re-clamación por daños, resolviendo que la apelación ante JA-SAP no constituyó la notificación requerida por ley.
Inconformes con la resolución del Tribunal Apelativo, los demandantes peticionarios comparecieron ante este Tribunal, mediante certiorari presentado el 25 de abril de 2000, señalando que el foro apelativo intermedio había errado:
... al concluir que la parte demandante-recurrente no notifi-caron [sic] al Municipio sobre su causa de acción en daños den-tro del término de 90 días dispuesto por ley.
... al confirmar la desestimación efectuada por el Tribunal de Instancia aún cuando de la faz de la demanda original y de la demanda enmendada surge una causa de acción por despido ilegal la cual no está sujeta al término de 90 días invocado por el Municipio.
... al no concluir que la causa de acción incoada por la parte demandante-recurrente relacionada a la violación del Derecho a un Debido Proceso de Ley de éstos por la parte del Municipio no requería el agotamiento del trámite administrativo. Certio-rari, pág. 4.
*797Expedimos el auto solicitado. Estando en condiciones de resolver el recurso radicado, procedemos a así hacerlo.
HH
Los peticionarios alegan que cumplieron con el requisito de notificar al Municipio, dentro de los noventa (90) días siguientes a la fecha en que el reclamante conoció de la causa de acción, en cumplimiento con el Art. 15.003 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos de Puerto Rico), Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4703), al haber ellos apelado ante JASAP. Sostienen que dicha apelación, al contener esen-cialmente las mismas reclamaciones que luego se pautaron en la demanda, tuvo el efecto de notificar o avisar al Mu-nicipio y a su alcalde de la reclamación del demandante; hecho que hacía innecesaria la notificación específica con-templada en el referido estatuto.
 El Art. 15.003 de la Ley de Municipios Autónomos de Puerto Rico, ante, en lo pertinente dispone:
Toda persona que tenga reclamaciones de cualquier clase contra un municipio por daños personales o a la propiedad, oca-sionados por la culpa o negligencia del municipio, deberá pre-sentar al Alcalde una notificación escrita, haciendo constar en forma clara-y concisa la fecha, lugar, causa y naturaleza general del daño sufrido. En dicha notificación se especificará, ade-más, la cuantía de la compensación monetaria o el tipo de re-medio adecuado al daño sufrido, los nombres y direcciones de sus testigos y la dirección del reclamante, y en los casos de daño a la persona, el lugar donde recibió tratamiento médico en pri-mera instancia.
(a) Forma de entrega y término para hacer la notificación.— Dicha notificación se entregará al Alcalde, remitiéndola por co-rreo certificado o por diligenciamiento personal o en cualquier otra forma fehaciente reconocida en derecho.
La referida notificación escrita deberá presentarse al Alcalde dentro de los noventa (90) días siguientes a la fecha en que el *798reclamante tuvo conocimiento de los daños reclamados. Si el reclamante está mental o físicamente imposibilitado para hacer dicha notificación en el término antes establecido, no quedará sujeto al cumplimiento del mismo, debiendo hacer la referida notificación dentro de los treinta (30) días siguientes a la fecha en que cese la incapacidad.
(b) Requisito jurisdiccional — No podrá iniciarse acción judicial de clase alguna contra un municipio por daños causados por la culpa o negligencia de aquél, a menos que se haga la notificación escrita, en la forma, manera y en los plazos dis-puestos en este título. (Énfasis suplido.)
La Ley de Municipios Autónomos de Puerto Rico, de 1991, ante, sustituyó la Ley Orgánica de los Municipios, de 1980, la cual a su vez derogó a la Ley Municipal de 1960. Esta última fue la que por primera vez estableció el requi-sito de notificación al Ejecutivo Municipal, previo la inicia-ción judicial de cualquier reclamación por daños persona-les o a la propiedad causados por culpa o negligencia de la entidad municipal.
Asimismo, la Ley de Reclamaciones y Demandas contra el Estado se adoptó en 1955,(2) pero no fue hasta el año 1966 que mediante la Ley Núm. 121 de 24 de junio de 1966 (32 L.P.R.A. sees. 3077 y 3077 n.) se enmendó para añadirle el requisito de notificación previa al Estado en casos de demandas.
La jurisprudencia interpretativa de estas dos leyes, las cuales establecen el requisito de notificación previa en de-mandas contra el Estado o los municipios, ha sido abundante.
La norma general es que el requisito de notificación debe ser aplicado, de manera rigurosa, en acciones contra el Estado o los municipios por daños ocasionados por la culpa o negligencia de éstos. López v. Autoridad de *799Carreteras, 133 D.P.R. 243 (1993); E.L.A. v. Tribunal Superior, 104 D.P.R. 160 (1975); Ortiz v. Gobierno Municipal de Ponce, 94 D.P.R. 472 (1967); Mangual v. Tribunal Superior, 88 D.P.R. 491 (1963).
Debe mantenerse presente, sin embargo, que el mencio-nado requisito no alcanza calidad de condición de prece-dente jurisdiccional y que se han permitido excepciones en circunstancias donde el esquema legislativo carece de vir-tualidad, propósito u objetivo y donde jurídicamente no hay razón para aplicarlo. Véanse: Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991); Passalacqua v. Mun. de San Juan, 116 D.P.R. 618 (1985); Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 383 (1982); Figueroa v. E.L.A., 113 D.P.R. 327 (1982); Rivera Vicenti v. E.L.A., 106 D.P.R. 357 (1977); Rivera Rivera v. Trinidad, 100 D.P.R. 776 (1972); Díaz v. Municipio de Cayey, 99 D.P.R. 196 (1970); Insurance Co. of P.R. v. Ruiz, 96 D.P.R. 175 (1968); Rosario Quiñones v. Municipio de Ponce, 92 D.P.R. 586 (1965); García v. Northern Assurance Co., 92 D.P.R. 245 (1965).
El requisito de notificación responde a unos fines públicos específicos de proteger a los municipios de acciones ajenas a su conocimiento. En reiteradas ocasiones, he-mos identificado los siguientes propósitos:
1 — proporcionar a estos cuerpos políticos la oportunidad de in-vestigar los hechos que dan origen a la reclamación; 2 — des-alentar las reclamaciones infundadas; 3 — propiciar un pronto arreglo de las mismas; 4 — permitir la inspec[c]ión inmediata del lugar del accidente antes de que ocurran cambios; 5 — des-cubrir el nombre de las personas que tienen conocimiento de los hechos y entrevistarlas mientras su recuerdo es más confiable;
6 — advertir a las autoridades municipales de la existencia de la reclamación para que se provea la reserva necesaria en el pre-supuesto anual; y, 7 — mitigar el importe de los daños sufridos mediante oportuna intervención ofreciendo tratamiento médico adecuado y proporcionando facilidades para hospitalizar al peijudicado. Mangual v. Tribunal Superior, ante, pág. 494.
En Mangual v. Tribunal Superior, ante, págs. 498-499, señalamos que: el “requisito de notificación es *800una condición previa de cumplimiento estricto No obs-tante, nuestras decisiones en García v. Northern Assurance Co., ante; Insurance Co. of P.R. v. Ruiz, ante; Díaz v. Municipio de Cayey, ante, y Passalacqua v. Mun. de San Juan, ante, han seguido una “trayectoria liberalizadora” del requisito de notificación al alcalde. Es decir, hemos exi-mido en determinadas situaciones a la parte demandante del requisito de notificar al municipio dentro del término de noventa (90) días. En López v. Autoridad de Carreteras, ante, pág. 252, aclaramos que dicha trayectoria “no ha sido la de dejar sin efecto un requisito que el legislador puerto-rriqueño claramente ha insistido en que debe cumplirse, sino la de aplicarlo a los casos en los que propiamente debe aplicarse, sin rigorismos desmedidos”. (Énfasis suplido.)
Igualmente, en Meléndez Gutiérrez v. E.L.A., ante, pág. 815, reiterado en Romero Arroyo v. E.L.A., ante, señalamos que en los casos “donde el riesgo de que la prueba objetiva pueda desaparecer es mínimo, donde hay constancia efectiva de la identidad de los testigos y donde el Estado, por tanto, puede fácilmente investigar y corroborar los hechos alegados en la demanda que se radique— no es de aplicación inexorable” el requisito de notificación previa.
Recientemente, en Méndez et al. v. Alcalde de Aguadilla, 151 D.P.R. 853 (2000), se planteó una situación de he-chos análoga a la que hoy nos ocupa. En este caso, dieciséis (16) empleados municipales de carrera reclamaron que el alcalde los despidió ilegalmente debido a discrimen por ra-zones políticas. Éstos demandaron al Municipio de Aguadi-lla, y a su alcalde, por violación a sus derechos civiles y daños y perjuicios. El Municipio alegó que los demandan-tes no le habían dado cumplimiento al requisito de notifi-cación establecido en el Art. 15.003 de la Ley de Municipios Autónomos de Puerto Rico, ante. Al reiterar la norma ju-risprudencial en torno al cumplimiento estricto y la aplica-ción flexible del requisito de notificación del Art. 15.003 de *801la referida ley, ante, establecimos que dicho requisito no era impedimento que privaba a los allí demandantes de su causa de acción, ello por dos (2) razones.
Destacamos en Méndez et al. v. Alcalde de Aguadilla, ante, en primer lugar, que el Alcalde, el mismo funcionario municipal a quien se dirigen las notificaciones de reclamaciones judiciales por daños y perjuicios, alegadamente había provocado los hechos en controversia. Resolvimos que, al conocer el Alcalde, personalmente, los alegados hechos, el Municipio también tenía conocimiento de los mismos, conociendo así la identidad de los testigos y podía “investigar, corroborar o refutar los hechos alegados en la demanda radicada”. Id., pág. 863. En segundo término, enfatizamos el hecho de que el Municipio, como consecuencia de la radicación por parte de los empleados de una acción ante JASAP, tenía pleno conocimiento de los hechos alegados por dichos empleados, estando impedido el municipio de demostrar, con éxito, la defensa de estado de indefensión por causa de falta de notificación. En otras palabras, resolvimos que la apelación ante JASAP tenía el mismo efecto de la notificación requerida por la Ley de Municipios Autónomos de Puerto Rico.
En el caso de marras, situación idéntica a la de Méndez et al. v. Alcalde de Aguadilla, ante, no sólo el alcalde tenía conocimiento personal de los hechos alegados en la de-manda sino que los demandantes presentaron su apelación ante JASAP, en la cual reseñaron los mismos hechos que luego reclamaron en la demanda judicial.(3)
Forzoso resulta concluir, en consecuencia, que el Muni-cipio fue notificado oportunamente sobre las reclamaciones de los demandantes-peticionarios. Incidió por tanto, en *802cuanto a este aspecto, el Tribunal de Circuito de Apelacio-nes al resolver que el tribunal de instancia carecía de juris-dicción, alegadamente por razón de que los demandantes habían incumplido con el requisito de notificación provisto en el Art. 15.003 de la Ley de Municipios Autónomos de Puerto Rico, ante.
Ello nos obliga a entrar a considerar, y resolver, los res-tantes señalamientos de error que hace la parte deman-dante peticionaria; señalamientos que no consideró, ni re-solvió el Tribunal de Circuito de Apelaciones.
l — l
Los demandantes peticionarios aducen, además, que in-cidió el tribunal de primera instancia al determinar que se requería agotar el trámite administrativo ya que la causa de acción involucraba violaciones al debido proceso de ley, determinación de instancia, repetimos, que el tribunal ape-lativo intermedio no consideró, ni resolvió, en la apelación instada. Los empleados sostienen que, debido a la natura-leza de la reclamación, estaban exentos de agotar los re-cursos administrativos. Veamos.
La doctrina de agotamiento de los remedios administrativos requiere que los casos que se inician en el foro administrativo lleguen a su fin en la agencia antes de llegar al foro judicial. Es decir, y conforme esta doctrina, el foro judicial debe abstenerse hasta que concluyan los trámites administrativos. Guadalupe v. Saldaña, Fres. U.P.R., 133 D.P.R. 42, 49 (1993); Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433, 443 (1992); Mercado Vega v. U.P.R., 128 D.P.R. 273 (1991); Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988). Así, la decisión que llega al tribunal refleja la posición final de la entidad administrativa. E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506 (1964). Es una manera de balancear los poderes *803entre las agendas y los tribunales para así coordinar los esfuerzos entre las mismas. Ferrer Rodríguez v. Figueroa, 109 D.P.R. 398 (1980); véanse, además: Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); Febres v. Feijoó, 106 D.P.R. 676 (1978).
A. En situaciones, como la que se plantea en el presente caso, en las que el foro administrativo no está facultado por ley para conceder indemnización por daños y perjuicios, sufridos a causa de una actuación gubernamental, es preciso acudir al foro judicial, dentro del término prescriptivo, en reclamo de los daños y peijuicios que el empleado sufre. Cintrón v. E.L.A., 127 D.P.R. 582 (1990); Igartúa de la Rosa v. A.D.T., 147 D.P.R. 318 (1998).
Por ende, y aun cuando la acción comience en la esfera administrativa, si es que se pretende reclamar daños y per-juicios, la parte debe acudir al foro judicial dentro del tér-mino prescriptivo, quedando la acción judicial suspendida hasta que el dictamen administrativo sea final y firme. Véanse: Delgado Rodríguez v. Nazario de Ferrer, ante, Cervecería India, Inc., v. Tribunal Superior, 103 D.P.R. 686, 691-692 (1975).
A esos efectos, en Cintrón v. E.L.A., ante, pág. 595, afirmamos que es aconsejable que, en esos casos, el foro judicial suspenda “la acción judicial hasta tanto el dictamen administrativo advenga final y firme para, además, evitar así la duplicidad de esfuerzos y determinaciones incompatibles o contradictorias entre los distintos foros”.
No hay duda, en consecuencia, de que los empleados demandantes actuaron correctamente al acudir al foro judicial, en reclamo de los alegados daños y perjuicios que supuestamente sufrieron como consecuencia del despido decretado, dentro del término prescriptivo de un (1) año que establece el Art. 1868 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5298. De no haber así actuado, hubieran perdido su causa de acción por daños y perjuicios. *804B. El Art. 12.002 de la Ley de Municipios Autónomos de Puerto Rico, 21 L.P.R.A. sec. 4552, establece que la JASAP “será el organismo apelativo del sistema de administración de personal municipal. Los procedimientos de reglamentación y adjudicación respecto del personal municipal, también estarán sujetos a la sees. 2101 et seq. del Título 3, conocidas como ‘Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico’ ”. (Énfasis suplido.)
En vista de la designación legislativa contemplada en el referido estatuto, en Rivera Ortiz v. Mun. de Guaynabo, 141 D.P.R. 257, 271-272 (1996), establecimos que JASAP tiene jurisdicción primaria exclusiva para entender en las reclamaciones de empleados municipales relacionados con la administración de personal. Dicha jurisdicción se ex-tiende desde casos relacionados al sistema de personal a las áreas esenciales del mérito, hasta otras, tales como ac-ciones disciplinarias, beneficios marginales y la jornada de trabajo.(4)
Por otro lado, el Art. 12.013 de la Ley de Municipios Autónomos de Puerto Rico, 21 L.P.R.A. see. 4563, concede a los empleados afectados en una cesantía municipal el derecho de apelar ante JASAP. Dicho artículo dis-pone, en lo pertinente, que:
Los empleados de carrera deberán ser notificados, por es-crito, de los procedimientos seguidos para decretar las cesan-tías y de los criterios utilizados. Se les notificará, además, su derecho de apelación ante la Junta de Apelaciones del Sistema de Administración de Personal. Ninguna cesantía será efectiva a menos que se notifique con treinta (30) días de antelación a su efectividad. 21 L.P.R.A. see. 4563.
El propio texto de la ley establece la jurisdicción apela-*805tiva de JASAP en torno a las cesantías municipales. El claro mandato legislativo impone un deber de acudir, en primera instancia, al foro administrativo. JASAP tiene la jurisdicción primaria para atender los reclamos de los em-pleados cesanteados. Por lo tanto, el foro judicial deberá abstenerse “para permitir al organismo enjuiciar una ma-teria de su competencia, bajo el supuesto de que éste posee unas destrezas y conocimientos especializados ...”. Delgado Rodríguez v. Nazario de Ferrer, ante, pág. 354. No obs-tante, el Poder Judicial conserva la autoridad para inter-venir en los momentos que sea necesario para evitar un daño irreparable a una persona. Al tener los tribunales información más precisa sobre los fundamentos de la ac-tuación gubernamental, la revisión judicial se facilita. Guadalupe v. Saldada, Pres. U.P.R., ante, págs. 49-50.
No hay duda, en consecuencia, de que JASAP era el foro adecuado para entender y resolver, en primera instancia, las alegaciones y planteamientos de los empleados cesan-teados en el presente caso respecto a si las cesantías de que ellos fueron objeto de parte del Municipio de Aguadilla son, o no, legales y si procede, o no, su reinstalación a los em-pleos que ocupaban, etc.
Como bien señalamos en Iguartúa de la Rosa v. A.D.T., ante, pág. 333, “la presentación de una reclamación por daños en los tribunales no puede ser utilizada como un subterfugio para burlar la obligación de agotar los remedios administrativos ... cuando, inmersa en la reclamación judicial subyacen controversias que requieren ser adjudicadas inicialmente por el foro administrativo”.
El requisito de agotar los remedios dentro de la jurisdicción primaria de la agencia administrativa no se puede preterir para acceder dicha jurisdicción al Tribunal de Primera Instancia, a menos que se cumplan algunas de las excepciones que relevan del requerimiento, cuales son: (1) que el remedio que provee la agencia sea inadecuado; (2) que se pudiera producir un daño irreparable al promo-*806vente y en el balance de los intereses no se justifique ago-tar los remedios administrativos; (3) que se alegue la vio-lación sustancial de derechos constitucionales; o (4) cuando se trata de un caso claro de falta de jurisdicción de la agen-cia, entre otras. Iguartúa de la Rosa v. A.D.T., ante, y los casos allí citados. También, la See. 4.3 de la Ley de Proce-dimiento Administrativo Uniforme,(5) 3 L.P.R.A. see. 2173, provee una excepción o relevo al agotamiento de los reme-dios administrativos que contempla las mismas excepcio-nes establecidos jurisprudencialmente.
Cuando se intente reivindicar derechos constitucionales en primera instancia ante el foro judicial, dichos planteamientos se deberán reclamar antes de iniciarse el proceso administrativo, a menos que surjan después de ejercitada la jurisdicción administrativa. Si la violación ocurre luego de instado el trámite administrativo, entonces la misma estará sujeta a la revisión judicial, conforme con las Secs. 4.1 y 4.2 de la Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. sees. 2171 y 2172.
“La violación que en realidad contempla la excepción tiene que haber sucedido con antelación a que se inicie el proceso administrativo. Es lo que da lugar a que se invoque el procedimiento administrativo.” (Énfasis suplido.) D. Fer-nández Quiñones, Derecho administrativo y Ley de Proce-dimiento Administrativo Uniforme, 2da ed., Colombia, Ed. Forum, 2001, pág. 480.
Desde First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983), hemos expresado que no se margina *807automáticamente el proceso administrativo por invocar le-siones a derechos constitucionales. Igualmente, en Vélez Ramírez v. Romero Barceló, ante, reiterado en Mercado Vega v. U.P.R., ante, y Guadalupe v. Saldaña, Pres. U.P.R., ante, sostuvimos que la impugnación constitucional de ac-tuaciones administrativas está sujeta al agotamiento de los remedios administrativos. Es necesario demostrar que el agravio es de tan grave y patente intensidad, que se jus-tifica eludir el cauce administrativo, para que proceda un reclamo al amparo de los derechos constitucionales. Véanse, además: Gracia Ortiz v. Policía de P.R., 140 D.P.R. 247 (1996); Paoli Méndez v. Rodríguez, 138 D.P.R. 449 (1995); Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240 (1992); Rivera v. E.L.A., 121 D.P.R. 582 (1988); García Cabán v. U.P.R., 120 D.P.R. 167 (1987); Clemente v. Depto. de la Vivienda, 114 D.P.R. 763 (1983); Santiago v. Superintendente de la Policía, 112 D.P.R. 205 (1982); Pedraza Rivera v. Collazo Collazo, 108 D.P.R. 272 (1979); Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978); Otero Martínez v. Gobernador, 106 D.P.R. 552 (1977).
Los peticionarios señalan en su alegato que al transcurrir un (1) año sin que JASAP resolviera la apelación u ordenase la restitución a los puestos, ellos optaron por presentar la demanda en el Tribunal de Primera Instancia; pretendiendo, con esa acción, dilucidar en el foro judicial no sólo la reclamación de daños sino que todas sus alegaciones y planteamientos sobre despido injustificado, etc. El hecho de que los remedios administrativos sean lentos no justifica la preterición del requisito de agotamiento. Se requiere que éstos constituyan "una gestión inútil e inefectiva o que produzcan un daño irreparable”. (Enfasis suprimido.) Guadalupe v. Saldaña, Pres. U.P.R., ante, pág. 50.
Precisa destacar que los peticionarios no acudieron al foro judicial mediante el recurso de injunction para vindicar los derechos constitucionales alegadamente *808lesionados. Es el injunction el remedio que hemos recono-cido, a modo de excepción, para acudir en primera instan-cia al foro judicial y obviar el proceso administrativo por alegadas violaciones a derechos civiles del empleado. Se solicita cuando el procedimiento ordinario no provee un re-medio rápido, adecuado y eficaz frente a un agravio de pa-tente intensidad que reclama urgente reparación. Gracia Ortiz v. Policía de P.R., ante; Delgado Rodríguez v. Nazario de Ferrer, ante; Pedraza Rivera v. Collazo Collazo, ante; First Fed. Savs. v. Asociación de Condómines, ante; Pierson Muller I v. Feijoó, ante; Otero Martínez v. Gobernador, ante.
No obstante, hemos advertido que “la elección del foro judicial por empleados cuya contención propiamente debe dilucidarse en primera instancia por la vía administrativa ante la Junta de Apelaciones, es práctica nociva que los tribunales deben desalentar y abolir, exigiendo un irrecusable grado de autenticidad y claridad en el planteamiento constitucional al amparo de la Ley de Derechos Civiles ...”. (Énfasis suplido.) Véase, Pierson Muller I v. Feijoó, ante, pág. 853.
Por otro lado, una vez sometido el caso a la agencia administrativa, y pendiente su adjudicación, el remedio disponible para obligar al foro administrativo que cumpla con su deber ministerial es el mandamus ante el Tribunal de Circuito de Apelaciones. J. Exam. Tec. Méd. v. Elías et al., 144 D.P.R. 483 (1997).
El caso de marras no contempla situación alguna que pueda encajar en las excepciones estatutarias y jurispru-denciales para preterir los trámites administrativos. Los peticionarios no probaron una lesión de tan patente inten-sidad que permitiera obviar los remedios administrativos disponibles; y, aún así, no utilizaron los recursos extraor-dinarios que nuestro ordenamiento provee para reivindicar esos derechos constitucionales.
C. Lo anteriormente expresado, sin embargo, no dispone *809totalmente del caso. Como surge de la relación de hechos, luego de que los empleados radicaran el recurso de apela-ción ante JASAP —en revisión de las cesantías decretadas por el Municipio— y con posterioridad a haber radicado una demanda ante el foro judicial —en reclamación de los alegados daños y perjuicios sufridos como consecuencia de los despidos— éstos, equivocadamente, pretendieron desis-tir de la apelación ante JASAP con el propósito de diluci-dar todas las controversias ante el foro judicial. El Munici-pio de Aguadilla, al oponerse, correctamente señaló que, de decretarse dicho desistimiento, el mismo tendría que ser con peijuicio.
Increíblemente, y como hemos visto, JASAP emitió una orden, dirigida a los empleados, mediante la cual le conce-dió un breve término a éstos para que decidieran en qué foro, el administrativo o el judicial, querían continuar liti-gando las controversias planteadas ya que, conforme equi-vocadamente expuso la referida agencia, dichos empleados no podían litigar en dos foros a la misma vez. Dicho de otra forma, JASAP no se percató que las controversias plantea-das ante dicha agencia y el foro judicial, a pesar de que tenían elementos en común, eran distintas, como tampoco se percató que dicha agencia no tenía la autoridad o facul-tad para cederle, al foro judicial, la solución de las contro-versias planteadas, relativas a la administración de personal municipal, que por mandato de ley, dicha agencia viene en la obligación de resolver en primera instancia, ello de-bido, entre otras razones, al “conocimiento especializado” que supuestamente tiene dicha agencia.
De entrada, debemos dejar claro el hecho de que, conforme nuestro ordenamiento jurídico, la “ignorancia de las leyes no excusa de su cumplimiento”.(6) Art. 2 del Código Civil, 31 L.P.R.A. see. 2. Ello, naturalmente, y en lo pertinente al caso ante nuestra consideración, significa *810que los empleados demandantes sabían, o debían saber, que su solicitud de desistir de la apelación, por ellos radi-cada ante JASAP, sería con perjuicio, con las consecuencias jurídicas que ello conlleva.
No obstante, no podemos pasar por alto ni ignorar el hecho de que JASAP por medio de la orden que emitiera —concediéndole la “opción” a los empleados de “escoger” el foro ante el cual deseaban litigar sus reclamos de personal— no solamente incurrió en un acto ultra vires, al ceder su jurisdicción, sino que ciertamente indujo a error a dichos empleados.
La cuestión a decidir, entonces, es si la determinación de JASAP de declarar con lugar el desistimiento solicita-do— la cual no fue objeto de revisión— es una que obliga a los demandantes, poniéndole fin a sus reclamos sobre des-pido injustificado, etc., o, si la referida determinación es una nula que no tiene efecto jurídico alguno, razón por la cual se tiene por no emitida. La contestación a dicha inte-rrogante, ciertamente, no es de fácil solución.
En Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 130 (1998), este Tribunal expresó, en lo pertinente al caso que hoy ocupa nuestra atención que:
Al ejercer su función, el tribunal debe examinar primero si la actuación del organismo administrativo se ajusta al poder que le ha sido delegado, Viajes Gallardo v. Clavell, 131 D.P.R. 275 (1992); Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218, 223-224 (1974), pues de lo contrario su actuación sería ultra vires y, como consecuencia, nula. Véanse: Fuertes y otros v. A.R.P.E., 134 D.P.R. 947 (1993); P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 409 (1980); Del Rey v. J.A.C.L., 107 D.P.R. 348, 355 (1978); E.L.A. v. Rivera, 88 D.P.R. 196, 199 (1963); Infante v. Tribunal Examinador Médicos, 84 D.P.R. 308, 314 n. esc. 5 (1961).
En vista de las claras disposiciones —y el mandato— de la Ley de Municipios Autónomos de Puerto Rico que antes reseñamos —a los efectos de que JASAP es el organismo apelativo del sistema de personal municipal, al cual debe-*811rán acudir en primera instancia los empleados municipa-les que hayan sido cesanteados— no cabe duda alguna de que la actuación de JASAP en el presente caso, al ceder su jurisdicción al foro judicial, no se ajustó al poder o autori-dad que le fuera delegado por la Asamblea Legislativa de Puerto Rico; razón por la cual su actuación fue ultra vires “y, como consecuencia, nula”. Misión Ind. P.R. v. J.P., ante.
Sabido es que “lo nulo nunca tuvo eficacia alguna, nunca ‘nació’ en derecho, nunca existió”. Montañez v. Policía de Puerto Rico, 150 D.P.R. 917, 921 (2000). Dicho de otra forma, las actuaciones nulas no producen consecuencias jurídicas. Por ende, la resolución de JASAP, de 14 de agosto de 1998 —mediante la cual ordenó el archivo con perjuicio de la apelación que los empleados demandantes habían radicado ante dicha agencia, actuación realizada con el propósito de cederle la jurisdicción al foro judicial sobre los asuntos ante su consideración— nunca existió, razón por la cual nunca tuvo consecuencia jurídica alguna. Dicho recurso de apelación, a todos los fines jurídicos, sigue pendiente, y “vivo”, ante JASAP.
HH i — I h-H
En atención a todo lo anteriormente señalado, resulta procedente en derecho dictar sentencia revocatoria de la emitida en el presente caso por el Tribunal de Circuito de Apelaciones, decretándose: (a) la devolución del caso, al foro administrativo, con instrucciones a JASAP para que proceda a resolver el recurso de apelación instado ante dicha agencia por los empleados demandantes; y (b) la devo-lución de la demanda judicial por daños y perjuicios, al tribunal de instancia, con instrucciones de que suspenda los procedimientos hasta tanto la decisión de JASAP, en el recurso de apelación, advenga final y firme.

Se dictará sentencia de conformidad.


(1) La demanda señalaba que las cesantías eran nulas por violar el debido pro-ceso de ley y por no tomar en cuenta la eficiencia de los empleados ni el tiempo de servicio de éstos. Reclamaron la reinstalación a sus puestos al igual que todos los salarios y beneficios dejados de percibir.


(2) Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3077 et seq31 L.P.R.A. see. 5142).


(3) Como señalamos en dicho caso: “Indiscutiblemente, como cuestión de hecho, el Municipio de Aguadilla no puede alegar, con éxito, estado de indefensión por causa de la falta de notificación, pues los hechos que motivan esta controversia fueron traídos a la atención investigatíva de los demandados prontamente como consecuen-cia de la tramitación de la reclamación correspondiente ante J.A.S.A.P.” Méndez et al. v. Alcalde de Aguadilla, 151 D.P.R. 853, 863 (2000).


(4) No obstante, en el antes mencionado caso, expresamos que las partes que estén inconformes con lo resuelto ante la Junta de Apelaciones del Sistema de Ad-ministración de Personal (en adelante JASAP) pueden acudir en revisión ante el foro judicial.


(5) “El tribunal podrá relevar a un peticionario de tener que agotar alguno o todos los remedios administrativos provistos en el caso de que dicho remedio sea inadecuado, o cuando el requerir su agotamiento resultare en un daño irreparable al promovente y en el balance de intereses no se justifica agotar dichos remedios, o cuando se alegue la violación sustancial de derechos constitucionales, o cuando sea inútil agotar los remedios administrativos por la dilación excesiva en los procedi-mientos, o cuando sea un caso claro de falta de jurisdicción de la agencia, o cuando sea un asunto estrictamente de derecho y es innecesaria la pericia administrativa.” See. 4.3 de la Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. see. 2173.


(6) Art. 2 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2.